[DO NOT PUBLISH]




              IN THE UNITED STATES COURT OF APPEALS
                                                           FILED
                       FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                         ________________________   ELEVENTH CIRCUIT
                                                       MARCH 19, 2008
                                                     THOMAS K. KAHN
                               No. 07-13343
                                                          CLERK
                           Non-Argument Calendar
                         ________________________

                  D. C. Docket No. 07-00004-CR-001-WLS-6

UNITED STATES OF AMERICA,


                                                         Plaintiff-Appellee,

                                     versus

LEROY LEE, JR.,

                                                         Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Georgia
                       _________________________

                               (March 19, 2008)

Before TJOFLAT, BLACK and HILL, Circuit Judges.

PER CURIAM:

     Rick Collum, appointed counsel for Leroy Lee, Jr., in this direct criminal
appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Lee’s convictions and sentence

are AFFIRMED.




                                          2